DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed.	

	Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: Reference U the most relevant art found, fails to teach and/or fairly suggest the instant invention.  Reference U teaches a method of treating airway stenosis in a patient suffering therefrom comprising: (a) obtaining an internal image of a chest of a patient having an airway lumen with a stenotic region and a healthy region (see Reference U, page 1, last paragraph, page 2, Scanner Image); (b) obtaining a patient-specific airway stent comprising a tubular body having a portion dimensioned and sized for placement at the stenotic region, the portion having a diameter greater than the diameter of the stenotic region, the diameter of the stenotic region determined from the internal image of the patient's chest (see Reference U, last paragraph, page 2, Virtual 3D reconstruction shows a stenotic region, and the tubular body of the stent, which possesses a diameter determined from the internal image of the patient’s chest, placed in the stenotic area to open the bronchi, the stent having a diameter greater than the stenotic region (the stent on the right has a greater diameter than the stenotic region on the left); (c) implanting the patient-specific airway stent in the patient's airway lumen with the portion positioned inside the stenotic region (see Reference U, page 2, Virtual 3D Reconstructions, image on right); (d) leaving the patient-specific airway stent in the patient's airway lumen until the diameter of the stenotic region increases to match see Reference U, page 2, Virtual 3D reconstructions show the patient-specific airway stent in patient’s airway lumen with the diameter of the stenotic region matching the diameter of the stent).
	However, Reference U fails to teach the steps of (e) removing the patient-specific airway stent from the patient's airway lumen; (f) obtaining another internal image of the patient's chest; (g) obtaining another patient-specific airway stent comprising a tubular body having another portion dimensioned and sized for placement at the stenotic region, the another portion having a diameter greater than the increased diameter of the stenotic region, the increased diameter of the stenotic region determined from the another internal image of the patient's chest; (h) implanting the another patient-specific airway stent in the patient's airway lumen with the another portion positioned inside the stenotic region; and2CCF-027974 US ORD16/742,002 (i) repeating steps (a) through (h) until the stenotic region of the patient's airway lumen has a substantially equal diameter to the healthy region of the patient's airway lumen.  	Further, in the examiner’s opinion it would not have been obvious to a person having ordinary skill in the art to remove the patient-specific airway stent from the patient’s airway lumen and implant another patient-specific airway stent, and further repeating these steps until the airway lumen is substantially equal in diameter to the healthy region of the patient’s airway lumen because the stent that is manufactured in Reference U is made to be permanently implanted and Reference U does not teach or suggest subsequent removal of the stent.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774